Citation Nr: 1343380	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 through October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.

The Veteran claims that exposure to hazardous noise in service, which VA has conceded, caused his current bilateral hearing loss and tinnitus.  During an August 2009 VA audiological examination, the examiner confirmed the claimed diagnoses, but stated that the hearing loss and tinnitus were not related to his military noise exposure.  The examiner reasoned that the Veteran's separation examination showed hearing within normal limits, and opined that the hearing loss occurred after, and was not related to, military service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Regarding tinnitus, the examiner opined that it was "more than likely due to presbycusis or some other etiology," rather than service.  She did not discuss the Veteran's military noise exposure, stating only that the Veteran could not recall the exact date of onset of his tinnitus, and that he had a "significant history of noise exposure with civilian employment," characterized by the Veteran as "some exposure to small power tools in his civilian employment and to recreational hunting."  Finally, the Board notes that in 2011, the Veteran submitted multiple medical articles discussing acoustic trauma and later-onset hearing loss and tinnitus.  These articles were not considered by the VA examiner.  Based on the foregoing, the Board finds that an additional VA opinion is necessary for the Veteran's hearing loss and tinnitus claims.

Turning to the Veteran's claim for an increased initial rating for his service-connected PTSD, the Veteran alleged in his substantive appeal that his PTSD has worsened since the last VA examination in April 2009.  Because there may have been changes in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly evaluate the Veteran's claim.  See VAOPGCPREC 11-95 (although the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination). 

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who have treated him for a hearing disorder or PTSD since April 2009.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain any relevant VA treatment records from April 2009 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Notify the Veteran that he may submit lay statements from individuals that have firsthand knowledge of the current symptomatology associated with his PTSD.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After the above has been completed to the extent possible and responses received have been associated with the claims file, return the claims file to the August 2009 VA audiological examiner, if available.  The August 2009 examination report and the claims file should be reviewed.  Following review of the claims file and examination report, the audiologist should provide an addendum opinion as to whether the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not (a 50 percent probability or greater) related to his active service, to include conceded noise exposure therein.  In issuing her opinion, the examiner should address the medical articles regarding hearing loss submitted by the Veteran subsequent to the 2009 examination.  If the examiner still concludes that the current hearing loss and tinnitus are not related to military service, the examiner should explain the medical basis for the conclusions reached, to include an explanation as to why normal audiological findings in service are/are not significant in determining whether current hearing loss disability is related to noise exposure during service.  Rationales for the opinions reached should be provided.  

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected PTSD should be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings and assign a GAF score.

5.  After the development requested above, and any additional development deemed necessary, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



